OTIS, District Judge
(dissenting). I do not find myself able to agree with the majority of the court that the trial court did not err in refusing to give an instruction defining the conditions under which circumstantial evidence alone warrants a verdict of guilty. A statement of the evidence is necessary to determine whether the ease made by the government was in fact wholly circumstantial.
On May 30, 1926, the defendant, with his codefendant, -Margaret Gray, was in a motor car belonging to him and at the time operated at his direction by Miss Gray. They were driving south out of Tulsa. Their car violently collided with a car ahead of them, going in the same direction. After the collision the defendant was observed to be in an intoxicated condition. There was a broken bottle in the ear and whisky spilled out on the floor. Such was the showing made by the govem.ment. The testimony put on by the defendant was to the effect that neither McMillan nor Miss Gray had any whisky or intoxicating liquors in their possession and that the broken bottle found in the car had contained Jamaica ginger which belonged to a third person, picked up by them and who had left the ear shortly before the collision.
The instruction requested by the defendant and refused by the court was as follows:
“You are instructed that the state relies for a conviction in this ease upon what is known as circumstantial evidence, and in this matter you are instructed that, to warrant a conviction upon circumstantial evidence, each and every fact necessary to the conclusion of the defendants’ guilt must be proven by competent evidence beyond a reasonable doubt, and all the facts and circumstances proven must not only be consistent with the guilt of the accused, but consistent with each other, and inconsistent with any other reasonable hypothesis or conclusion than that of the guilt of said defendants, and must exclude to a moral certainty every other reasonable hypothesis, and be incapable of explanation except that of guilt.”
There was direct evidence that there was whisky in the motorcar in which the defendant was riding. But there was another person and there had been a third person in the ear. In such a situation, is the evidence direct that the whisky was in possession of or being knowingly transported by the defendant, or is it only circumstantial? If it is direct as to one occupant of the car, why not also as to each of the others? Suppose it was a motorbus with 20 occupants and whisky was found, not in the actual possession of any one of them, but in the bus after all had left it. Who would say there was direct evidence of possession or transportation by any one of the 20 passengers?
The circumstances very strongly indicated defendants’ guilt, but in my view there was an absence of direct evidence of the ultimate facts in issue. The instruction on circumstantial evidence should have been given. It correctly set out the law. Dimmick v. United States (C. C. A.)135 F. 257, 264. To refuse it was error. 16 Corpus Juris, 1008.